 



Exhibit 10.26
PORTIONS OF THIS EXHIBIT MARKED BY ***
HAVE BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
SAWTIMBER SUPPLY AGREEMENT
BY AND BETWEEN
TIN INC., as Purchaser
AND
CPT LOGCO, LLC, as Seller

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I DEFINITIONS
    1  
Section 1.1 Definitions
    1  
ARTICLE II HARVEST VOLUMES
    7  
Section 2.1 Obligation to Purchase and Sell
    7  
Section 2.2 Annual Plan and Forecast Plan
    8  
Section 2.3 Obligated Volume
    8  
Section 2.4 Uncommitted Volume and Quarterly Meetings
    8  
Section 2.5 Biomass
    8  
Section 2.6 Post-Harvest Carbon Rights
    9  
ARTICLE III PRODUCT SPECIFICATIONS
    9  
Section 3.1 Product Specifications
    9  
Section 3.2 Rejected Product
    9  
ARTICLE IV PRICE SCHEDULE
    10  
Section 4.1 Initial Price
    10  
Section 4.2 Quarterly Price
    10  
ARTICLE V DELIVERY, FORCE MAJEURE AND PAYMENT
    10  
Section 5.1 Delivery, Scaling and Weighing
    10  
Section 5.2 Force Majeure
    13  
Section 5.3 Change Event
    14  
Section 5.4 Payment
    14  
ARTICLE VI TERM
    14  
Section 6.1 Term
    14  
Section 6.2 Extension of Term
    14  
Section 6.3 Effect of Termination
    14  
ARTICLE VII REPRESENTATIONS AND WARRANTIES
    14  
Section 7.1 Representations and Warranties of Purchaser
    14  
Section 7.2 Representations and Warranties of Seller
    15  
ARTICLE VIII SELLER’S MANAGEMENT
    16  
Section 8.1 Seller’s Management
    16  
ARTICLE IX DEFAULT AND DISPUTE RESOLUTION
    17  
Section 9.1 Default by Purchaser
    17  
Section 9.2 Default by Seller
    18  
Section 9.3 Specific Performance
    18  
Section 9.4 Liquidated Damages
    19  
Section 9.5 Assignment of Agreement
    19  
Section 9.6 Dispute Resolution
    19  
ARTICLE X INDEMNITY AND INSURANCE
    21  
Section 10.1 Purchaser’s Indemnity
    21  
Section 10.2 Seller’s Indemnity
    21  
Section 10.3 Insurance
    21  
Section 10.4 Notice of Claim
    22  
ARTICLE XI ASSIGNMENT AND TRANSFERS
    22  
Section 11.1 Seller’s Assignment Rights
    22  
Section 11.2 Purchaser’s Assignment Rights
    23  

-ii-



--------------------------------------------------------------------------------



 



         
ARTICLE XII AUDIT RIGHTS
    23  
Section 12.1 Audit Rights
    23  
ARTICLE XIII NOTICES
    23  
Section 13.1 Notices
    23  
ARTICLE XIV MISCELLANEOUS
    24  
Section 14.1 Amendments
    24  
Section 14.2 Recording of Agreement
    24  
Section 14.3 Compliance with Laws
    25  
Section 14.4 Confidentiality
    25  
Section 14.5 Estoppel Certificates
    25  
Section 14.6 No Waiver; Remedies
    25  
Section 14.7 Accounting Terms
    25  
Section 14.8 Binding Effect; Governing Law
    25  
Section 14.9 Counterparts
    25  
Section 14.10 Time of the Essence
    25  
Section 14.11 Incorporation of Exhibits and Schedules
    25  
Section 14.12 Interest
    25  
Section 14.13 Further Assurances
    26  
Section 14.14 Most Favored Status
    26  
Section 14.15 Attorney’s Fees
    26  
Section 14.16 Severability
    26  
Section 14.17 Captions and Headings
    26  
Section 14.18 Construction
    26  
Section 14.19 Relationship
    27  
Section 14.20 Integration
    27  
Section 14.21 Uniform Commercial Code
    27  

INDEX

      SCHEDULES    
Schedule 1
  Specifications
Schedule 2
  2008 Annual Plan
Schedule 3
  2008 Forecast Plan (for years 2009-2011)
Schedule 4
  Annual Minimum Volumes and Annual Obligation Floors
Schedule 5
  Freight Adjustment
Schedule 6
  Initial Price
Schedule 7
  Product Volume Range
Schedule 8
  Distinctive Sites
Schedule 9
  Biomass Harvest Locations
Schedule 10
  Obligated Volume Products and Delivery Points for 2007 and 2008
Schedule 11
  Pricing Example

      EXHIBITS    
Exhibit A
  Description of Property
Exhibit B
  Form of Support Agreement

-iii-



--------------------------------------------------------------------------------



 



SAWTIMBER SUPPLY AGREEMENT
     THIS SAWTIMBER SUPPLY AGREEMENT (this “Agreement”) is made and entered into
as of this 31st day of October, 2007 (the “Effective Date”) by and between TIN
INC., a Delaware corporation (“Purchaser”), and CPT LOGCO, LLC, a Delaware
limited liability company (“Seller”).
RECITALS

  A.   Purchaser and Landowner entered into that certain Purchase Agreement
dated August 3, 2007, as amended by that certain Amended and Restated Purchase
Agreement dated October 31, 2007 (as amended, the “Purchase Agreement”),
pursuant to which Purchaser sold and Crown Pine Timber 1, L.P., a Delaware
limited partnership, Crown Pine Timber 2, L.P., a Delaware limited partnership,
Crown Pine Timber 3, L.P., a Delaware limited partnership, and Crown Pine Timber
4, L.P., a Delaware limited partnership (collectively, “Landowner”), acquired
approximately 1,469,507 acres of real property located in Anderson, Angelina,
Cherokee, Houston, Jefferson, Liberty, Nacogdoches, Orange, Panola, Rusk, San
Jacinto, Shelby, Trinity, Newton, Sabine, San Augustine, Hardin, Jasper, Polk
and Tyler Counties, Texas; and Allen, Beauregard, Calcasieu, Jefferson Davis,
Rapides, Sabine and Vernon Parishes, Louisiana, being more particularly
described in Exhibit A attached hereto (the “Property”); and     B.   Purchaser
and Crown Pine Parent, L.P., a Delaware limited partnership, of which each
entity constituting Landowner is a wholly owned subsidiary, are simultaneously
entering into a Sawtimber Support Agreement substantially in the form attached
hereto as Exhibit B (the “Support Agreement”), pursuant to which Landowner is
providing certain assurances and agreements to Purchaser with respect to the
availability of the cutting rights contemplated and required by this Agreement;
and     C.   Purchaser desires to buy and receive, and Seller desires to sell,
deliver and provide Product (as defined herein) from the Property; and     D.  
Purchaser and Seller desire to purchase and sell Product pursuant to the terms
of this Agreement at the fair market price;

     IN CONSIDERATION of the mutual covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. As used herein, the following terms will have the
meanings ascribed thereto:
     “AAA” means the American Arbitration Association.

 



--------------------------------------------------------------------------------



 



     “Acts of God” means events which are caused solely by the effects of nature
or natural causes, without interference by any person, consisting of insect
infestations, floods, earthquakes, tornados, hurricanes, fires, lightening and
extraordinary amounts of rain that materially and adversely impact the ability
to harvest timber.
     “Affiliate” means, with respect to any Person, another Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, the first Person.
     “Agreement” shall have the meaning provided in the first paragraph of this
Agreement.
     “Annual Harvest Option Volume” means *** of the excess of the Annual
Harvest Volume over the Obligation Floor.
     “Annual Harvest Volume” means the volume of Product that Seller plans to
harvest during a Harvest Year as set forth in the Annual Plan for such Harvest
Year.
     “Annual Minimum Volume” means the volume of Product that Seller is
obligated to make available for harvest from the Property during a Harvest Year.
The Annual Minimum Volume for each Harvest Year is set forth on Schedule 4
attached hereto.
     “Annual Plan” means a written annual harvest plan prepared by Seller
pursuant to Section 2.2 hereof detailing (i) the planned Annual Harvest Volume
of each Product (by tract) and (ii) tract locations for the Product during a
Harvest Year. An Annual Plan shall include stand data (including age of each
stand) and a map of each tract to be harvested during such Harvest Year;
provided, however, Seller may substitute tracts from the Property without notice
to or consent of Purchaser so long as such substitution does not result in
increased cost or inconvenience to Purchaser.
     “Biomass” means standing trees (excluding Pulpwood and other merchantable
timber) and/or vegetation that can be commercially preharvested, or standing and
down woody material and debris existing after a harvesting operation.
     “Biomass Offer” has the meaning set forth in Section 2.5 hereof.
     “Carbon Rights” means any carbon sequestration credits or offsets,
renewable energy credits or similar method of attribution of a value, right or
privilege for carbon sequestration that may be used to satisfy limits on carbon
dioxide emissions or to reduce taxes, assessments or penalties on carbon dioxide
emissions.
     “Carryover Volume” has the meaning provided in Section 5.1(c) hereof.
     “Certificate of Insurance” means a written certification with respect to
each party’s insurance policies required hereunder by or on behalf of the
insurance company or companies issuing the insured party’s insurance policies
stating, (i) the name of the insurance company or companies issuing the
insurance policy, (ii) the deductible amount, (iii) types of coverage, (iv) the
premium amount, (v) the expiration date, (vi) the policy limit or face amount,
(vii) waiver of

2



--------------------------------------------------------------------------------



 



subrogation, (viii) that the other party may rely on such certificate, and
(ix) that such insurance policy shall not be cancelled, amended or non-renewed
without providing the other party with at least thirty (30) days’ prior written
notice.
     “Change Event” means (i) a closing of a Mill or an operating line within a
Mill, (ii) the sale of a Mill, or (iii) a material decrease in Purchaser’s
requirements for Product as a result of a change in a manufacturing process at a
Mill.
     “Chip-n-Saw” means pine sawtimber having a minimum top (diameter inside
bark) equal to or greater than ***.
     “Conservation Block” means the conservation areas containing approximately
*** acres described on Exhibit A.
     “Delivery Plan” has the meaning set forth in Section 5.1(a) hereof.
     “Delivery Point” means each Mill, Purchaser’s woodyard in Silsbee, Texas,
Purchaser’s woodyard in Lufkin, Texas and/or such other location at which the
Product is delivered by Seller, as shall be designated in the Delivery Plan or
by Purchaser in Purchaser’s sole discretion from time to time.
     “Distinctive Site” means any site described on Schedule 8 attached hereto.
     “Effective Date” shall have the meaning provided in the first paragraph of
this Agreement.
     “Environmental Laws” means any United States federal, state or local laws
and the regulations promulgated thereunder, relating to pollution or protection
of the environment or to threatened or endangered species, including laws
relating to wetlands protection, laws relating to reclamation of land and
waterways and laws relating to emissions, discharges, disseminations, releases
or threatened releases of hazardous or toxic substances or petroleum (and its
fractions) into the environment (including, without limitation, ambient air,
surface water, ground water, soil, land surface or subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of hazardous or toxic substances or
petroleum (and its fractions), including, without limitation, the following laws
and regulations promulgated thereunder as amended from time to time: (i) the
Comprehensive Environmental Response, Compensation and Liability Act (as amended
by the Superfund Amendments and Reauthorization Act), 42 U.S.C. § 9601 et seq.;
(ii) the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq.; (iii) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq.; (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; (v) the
Clean Water Act, 33 U.S.C. § 1251 et seq.; (vi) the Clean Air Act, 42 U.S.C. §
1857 et seq.; and (vii) the Endangered Species Act, 16 U.S.C. §1531 et seq.; and
(viii) all laws of the states in which the Property is located that are based
on, or substantially similar to, the federal statutes listed in parts
(i) through (vii) of this paragraph.

3



--------------------------------------------------------------------------------



 



     “Final Quarterly Price” means a price computed for each Product at each
applicable Delivery Point equal to the weighted average delivered cost for such
Product at such Delivery Point, excluding the purchase of Substitute Products,
woodyard transactions, transactions with Seller (pursuant to this Agreement or
otherwise), internal transactions, timber deeds and supply agreements having a
term in excess of ***. If a minimum of *** tons of quarterly comparable
purchases for such Product at such Delivery Point, representing not less than
*** different suppliers, does not exist then the pricing information for the
closest Delivery Point which meets the tonnage and supplier threshold set forth
above shall be used. If no Delivery Point meets such threshold, then Seller and
Purchaser shall negotiate the Final Quarterly Price in good faith and any
dispute with respect to such price shall be resolved in accordance with
Section 9.6(b) hereof.
     “Force Majeure” means any cause, condition or event beyond the reasonable
control of a party, which the party in question, despite the use of good faith
and commercially reasonable efforts, is unable to overcome, that delays or
prevents such party’s performance of its obligations hereunder, consisting
solely of war, war-like operations, invasions, rebellion, acts of terrorism,
military or usurped power, sabotage, acts of government, acts of public enemy,
riots, fires, explosions, Acts of God, labor strikes, disputes or lockouts by
employees, general suspension of payments by banks in the United States, and an
involuntary ceasing of operations at the Mill for a minimum of thirty
(30) consecutive days. Force Majeure shall not include, (i) a party’s financial
inability to perform, (ii) non-violent, civil demonstrations, (iii) an act or
omission arising from the willful misconduct of the party claiming that a Force
Majeure event has occurred, or (iv) any rainfall which does not constitute an
Act of God.
     “Forecast Plan” means a written harvest plan prepared by Seller pursuant to
Section 2.2 detailing the forecasted Annual Harvest Volume during the two
(2) Harvest Years immediately following the Harvest Year in the Annual Plan
delivered to Purchaser pursuant to Section 2.2, and, for tracts to be harvested
during the first Harvest Year set forth in any Forecast Plan, designation of the
geographic locations from which the Product will be harvested.
     “Freight Adjustment” means an increase or decrease in the applicable
Quarterly Price or Final Quarterly Price for Product delivered pursuant to this
Agreement in accordance with the formula set forth on Schedule 5 provided that
the parties shall agree upon any adjustments to the Freight Adjustment every ***
year after the year of the Effective Date.
     “Harvest Year” means a calendar year beginning on January 1 and ending on
December 31. The first full “Harvest Year” of this Agreement shall begin on
January 1, 2008 and end on December 31, 2008. The periods from the Effective
Date to December 31, 2007 and from January 1 in the final calendar year of the
Term to the date the Term expires shall be deemed partial “Harvest Years.”
     “Initial Price” has the meaning set forth in Section 4.1 hereof.
     “Large Sawtimber” means pine sawtimber having a top (diameter inside bark)
equal to or greater than 11 inches.

4



--------------------------------------------------------------------------------



 



     “Liens” means any and all liens, charges, mortgages, deeds to secure debt,
pledges, security interests, options of record, adverse claims or other
encumbrances of a liquidated amount or which are otherwise statutorily
enforceable, other than liens for ad valorem taxes not yet due and payable.
     “Master Stumpage Agreement” means, collectively, those certain Master
Sawtimber Stumpage Agreements dated October 31, 2007, by and between Seller and
each entity constituting Landowner, with respect to the Property.
     “Medium Sawtimber” means pine sawtimber having a top (diameter inside bark)
equal to or greater than 9 inches.
     “Mill” means any of the sawmills owned by Purchaser and located in Buna,
Texas, Diboll, Texas, Pineland, Texas and DeQuincy, Louisiana, the stud mill
owned by Purchaser in Pineland, Texas and any other mill that Purchaser leases
or in which Purchaser has an ownership interest exceeding forty-nine percent
(49%) in the States of Texas or Louisiana during the Term of this Agreement.
     “Obligated Volume” means the minimum volume of Product from the Property,
determined by Purchaser in accordance with Section 2.3, that Seller is required
to deliver to Purchaser and Purchaser is required to purchase during a Harvest
Year in accordance with the terms of this Agreement.
     “Obligation Floor” means, for any given Harvest Year, the smallest
permissible Obligated Volume, as set forth on Schedule 4 attached hereto.
     “Option” has the meaning set forth in Section 6.2 hereof.
     “Option Period” has the meaning set forth in Section 6.2 hereof.
     “Panel” has the meaning set forth in Section 9.6(a) hereof.
     “Panel Chairman” has the meaning set forth in Section 9.6(a) hereof.
     “Person” means any individual, sole proprietorship, trust, estate,
executor, legal representative, unincorporated association, institution,
corporation, company, partnership, limited liability company, limited liability
partnership, joint venture, government (whether national, federal, state,
county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof) or other entity.
     “Pole” means sawtimber with characteristics making it suitable for use as a
utility or structural pole.
     “Price Dispute” has the meaning set forth in Section 9.6(b) hereof.

5



--------------------------------------------------------------------------------



 



     “Primary Delivery Zone” with respect to any Delivery Point means all those
tracts of Property located not more than *** road miles from such Delivery
Point.
     “Product” means the harvested Chip-n-Saw, Small Sawtimber, Medium Sawtimber
and Large Sawtimber meeting the applicable Specifications, excluding Poles as
determined by Seller in Seller’s sole discretion.
     “Product Reduction” means the amount of Product volume no longer required
by a Mill due to a Change Event.
     “Product Volume Range” means the range of Obligated Volume (expressed as a
percentage) for each Product which shall be delivered to each Mill during any
Harvest Year. The initial schedule of Product Volume Ranges is set forth on
Schedule 7 hereto. Purchaser shall have the right to amend the Product Volume
Ranges at any time and from time to time during the Term provided that no such
change shall materially impair the ability of Seller to comply with its
obligations under this Agreement.
     “Property” shall have the meaning provided in Recital A of this Agreement.
     “Purchaser” shall have the meaning provided in the first paragraph of this
Agreement.
     “Purchaser Event of Default” has the meaning set forth in Section 9.1
hereof.
     “Purchaser Indemnitee” has the meaning set forth in Section 10.2 hereof.
     “Quarterly Delivery Variance” has the meaning set forth in Section 5.1(b)
hereof.
     “Quarterly Price” means, for any calendar quarter, the Final Quarterly
Price for each Product at the applicable Delivery Point for the immediately
preceding calendar quarter adjusted by the average *** Adjustment Factor
applicable to the calendar quarter in question for the immediately preceding
***.
     “Renewal Period” has the meaning set forth in Section 6.2 hereof.
     “Residual Biomass” means Biomass associated with stands harvested from the
Property by Seller in connection with the performance of its obligations under
this Agreement.
     “SFI Standards” means standards for harvesting activities meeting the
minimum requirements for compliance with the standards of the Sustainable
Forestry Initiative, 2005-2009, of the American Forest and Paper Association and
any successor thereto, as those standards may be modified from time to time by
the American Forest and Paper Association and any successor thereto.
     “Secondary Delivery Zone” with respect to any Delivery Point means all
those tracts of Property located more than *** road miles from such Delivery
Point.

6



--------------------------------------------------------------------------------



 



     “Seller” shall have the meaning provided in the first paragraph of this
Agreement.
     “Seller Event of Default” has the meaning set forth in Section 9.2 hereof.
     “Seller Indemnitee” has the meaning set forth in Section 10.1 hereof.
     “Small Sawtimber” means pine sawtimber having a top (diameter inside bark)
equal to or greater than ***.
     “Specifications” means the technical specifications for Product delivered
to Purchaser in accordance with this Agreement, as they exist from time to time
pursuant to the terms of Section 3.1. The Specifications as of the Effective
Date are more particularly set out in Schedule 1 hereto.
     “Substitute Products” shall have the meaning provided in Section 5.1(c).
     “Term” shall have the meaning provided in Section 6.1.
     “Termination Date” means the effective date of termination of this
Agreement in accordance with its terms by Purchaser or Seller at any time other
than the expiration of the Term.
     ***
     “*** Adjustment Factor” means, for any calendar quarter, the percentage
change in the applicable average price for the applicable product type in the
relevant geographic zone between the end of the immediately preceding calendar
quarter and the end of the applicable calendar quarter, as such average prices
are reported by *** and ***. For Chip-n-Saw the applicable average price will be
for delivered pine chip-n-saw. For Small Sawtimber the applicable average price
will be *** delivered pine chip-n-saw and *** delivered pine sawtimber. For
Medium and Large Sawtimber the applicable average price will be for delivered
pine sawtimber.
     “Transfer” means any direct or indirect transfer, sale, assignment, pledge,
hypothecation or other disposition of ownership or control of the Property.
     “Uncommitted Volume” means any Product that Seller elects to harvest from
the Property during a Harvest Year in excess of the Annual Harvest Volume for
such Product set forth in the Annual Plan for such Harvest Year.
ARTICLE II
HARVEST VOLUMES
     Section 2.1 Obligation to Purchase and Sell. In accordance with the terms
hereof, during the Term Purchaser covenants and agrees to purchase and receive
from Seller and Seller covenants and agrees to sell, deliver and provide to
Purchaser, in each Harvest Year, the Obligated Volume at the Delivery Point(s)
specified by Purchaser.

7



--------------------------------------------------------------------------------



 



     Section 2.2 Annual Plan and Forecast Plan. On or before September 30 of
each year during the Term, Seller shall deliver to Purchaser an Annual Plan for
the immediately following Harvest Year and a Forecast Plan. The aggregate Annual
Harvest Volume of Product set forth in an Annual Plan shall in no event be less
than the Annual Minimum Volume for the same Harvest Year. The annual volume set
forth in an Annual Plan (i) shall not vary by more than *** from the forecast
volume for such Harvest Year as set forth in the previous year’s Forecast Plan,
and (ii) shall not vary by more than *** from the forecast volume for such
Harvest Year as set forth in the Forecast Plan delivered to Purchaser two years
earlier. The Annual Plan for Harvest Year 2008 and Forecast Plan for Harvest
Years 2009 and 2010 are attached hereto as Schedule 2 and Schedule 3,
respectively.
     Section 2.3 Obligated Volume. On or before November 1 of each year during
the Term, Purchaser shall notify Seller in writing of the Obligated Volume which
Purchaser elects to purchase and receive from Seller during the upcoming Harvest
Year which will be broken down by Product and Delivery Point and Seller agrees
to deliver such volume of each Product to each such Delivery Point in accordance
with the terms of this Agreement. The Obligated Volume shall equal the sum of
(i) the Obligation Floor plus (ii) such portion of the Annual Harvest Option
Volume that Purchaser elects to purchase during the upcoming Harvest Year. The
Obligated Volume for Harvest Year 2007 shall be *** tons and the Obligated
Volume for Harvest Year 2008 shall be *** tons, broken down by Product and
Delivery Point as set forth in Schedule 10 hereto.
     Section 2.4 Uncommitted Volume and Quarterly Meetings. Purchaser and Seller
shall meet quarterly each Harvest Year, on or before March 1, June 1, September
1 and December 1, to discuss the then-current Obligated Volume and any
Uncommitted Volume. Purchaser shall have the right to purchase at the applicable
Quarterly Price any portion, not to exceed ***, of the Uncommitted Volume.
Seller shall make all of the Uncommitted Volume contained within each Primary
Delivery Zone available to fulfill any such portion purchased by Purchaser, and
shall deliver such portion in accordance with a delivery schedule that the
parties shall mutually agree upon at the time of Purchaser’s election. Seller
shall not have the right to count any purchased Uncommitted Volume towards the
Obligated Volume. Purchaser and Seller shall compute the Final Quarterly Price
for such purchased Uncommitted Volume pursuant to, and shall remit any excess in
accordance with, Section 4.2.
     Section 2.5 Biomass. Purchaser shall have the right to offer, on or before
November 1 of each calendar year during the Term, to purchase, collect and
retain any Residual Biomass by notifying Seller in writing of the volume of
Residual Biomass that Purchaser offers to purchase, collect and retain, which
notice shall include the price Purchaser will pay for such Biomass and, with
reasonable specificity, the location of such Biomass (a “Biomass Offer”). Seller
shall have thirty (30) days to accept or reject such Biomass Offer by written
notice delivered to Purchaser. If Seller fails to deliver such written notice
within the thirty (30) day period, Seller shall be deemed to have rejected the
Biomass Offer. Seller shall have the right to sell such Residual Biomass to any
third party only upon the actual or deemed rejection of such Biomass Offer and
under no other circumstances. If Seller accepts a Biomass Offer, Purchaser and
Seller shall enter into a usual and customary agreement with respect to
Purchaser’s entrance upon the Property and Purchaser’s collection of Biomass
from the Property. Notwithstanding anything in this Section 2.5 to the contrary,
“Residual Biomass” shall exclude any Biomass that Seller is obligated to sell

8



--------------------------------------------------------------------------------



 



to a third party under a contract with a term of at least one (1) year.
Purchaser shall purchase, collect and retain *** tons of Residual Biomass during
Harvest Year 2007 and *** tons of Residual Biomass in Harvest Year 2008 from the
harvest locations as set forth in Schedule 9.
     Section 2.6 Post-Harvest Carbon Rights. Prior to the severance of the
Product from the Property, Seller shall have exclusive Carbon Rights in the
Property and in all standing, harvested or fallen trees or other vegetation on
the Property. To the extent Carbon Rights associated with severed wood products
can be transferred under any existing or future, mandatory or voluntary, carbon
dioxide allocation, trading, taxation or other emissions limitation regime, the
sale of Product under this Agreement shall include as part of such sale any and
all Carbon Rights associated with the Product. Purchaser shall have no claim or
right to any Carbon Rights associated with the Property (whether fee or
leasehold interest), or, prior to the severance of Product from the Property,
with standing, harvested or fallen trees or other vegetation on the Property,
but Seller shall not separate any transferable Carbon Rights from Product sold
to Purchaser prior to sale.
ARTICLE III
PRODUCT SPECIFICATIONS
     Section 3.1 Product Specifications. Any and all Product delivered shall
meet the Specifications. Purchaser may modify, amend, add to, alter, revise or
change the Specifications at any time during the Term by giving Seller not less
than thirty (30) days advance written notice of any modification, amendment,
addition, alteration, revision or change to the Specifications, provided that
any such modification, amendment, addition, alteration, revision or change to
the Specifications does not materially and adversely impact Seller’s ability to
comply with its obligations hereunder; provided further that any such
modification, amendment, addition, alteration, revision or change to the
Specifications shall be applicable to all suppliers of the applicable Mill, and
provided further that Purchaser shall not modify the Specifications to set
higher standards for Seller than for any other suppliers of comparable product
to the applicable Delivery Points.
     Section 3.2 Rejected Product. Purchaser has the right to reject any or all
Product not meeting the Specifications applicable at the time of delivery;
provided, however, at Seller’s request, Purchaser shall (i) provide Seller with
a written or photographic explanation for the basis of any such rejection, and
(ii) afford Seller the opportunity to inspect, within a reasonable period of
time, any such rejected Product. Product rejected for failure to meet
Specifications shall not be included in calculating whether Seller met its
required Obligated Volume. EXCEPT FOR THE SPECIFICATIONS SET FORTH IN THIS
AGREEMENT, SELLER DISCLAIMS ALL WARRANTIES OF ANY KIND INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. In the event Purchaser rejects any or all Product not
meeting the Specifications, Purchaser, at Seller’s sole cost, risk and expense,
may reload, or cause to be reloaded, the rejected Product onto Seller’s vehicles
or any other vehicles delivering Product to Purchaser. Seller shall remove and
dispose of any rejected Product at Seller’s sole cost, risk and expense.
Notwithstanding the foregoing, Purchaser shall have the option, at its sole
election, to purchase any of such rejected Product following any requested
written or photographic explanation and

9



--------------------------------------------------------------------------------



 



inspection process as described above, at a price mutually agreed to by Seller
and Purchaser, in which event such Product shall not be included in calculating
whether Seller met its required Obligated Volume.
ARTICLE IV
PRICE SCHEDULE
     Section 4.1 Initial Price. The initial price for each Product delivered by
Seller to Purchaser at each Delivery Point during the period commencing on the
Effective Date and ending on December 31, 2007 shall be as set forth in
Schedule 6 attached hereto (the “Initial Price”).
     Section 4.2 Quarterly Price. The price paid by Purchaser for Product
delivered during any calendar quarter during the Term shall be the Quarterly
Price. Within twenty (20) days after the end of every calendar quarter, Seller
and Purchaser shall compute the Final Quarterly Price. If the Final Quarterly
Price is greater than the Quarterly Price paid for such calendar quarter, then
Purchaser shall remit to Seller the additional amount owed by Purchaser within
fifteen (15) days after the calculation. If the Final Quarterly Price is less
than the Quarterly Price paid for such calendar quarter, then Seller shall remit
to Purchaser the amount of such overage, and if Seller fails to remit such
amount within fifteen (15) days after the calculation of such overage, Purchaser
shall have the right to offset the overage against amounts next due and owing to
Seller under this Agreement. An example of the pricing mechanism set forth
herein is set forth on Schedule 11 attached hereto.
ARTICLE V
DELIVERY, FORCE MAJEURE AND PAYMENT
     Section 5.1 Delivery, Scaling and Weighing.
     (a) No later than each November 1 during the Term, Purchaser shall propose
to Seller a target quarterly delivery schedule with respect to the Obligated
Volume for the upcoming Harvest Year. The parties shall work together to jointly
develop a mutually acceptable quarterly delivery schedule for such Harvest Year
(the “Delivery Plan”), which Delivery Plan shall be agreed upon no later than
December 1. The quarterly volumes set forth in the Delivery Plan will be based
on Purchaser’s targeted quarterly inventory volumes for each Mill but will fall
within the percentage ranges for Obligated Volume set forth below:

      Calendar Quarter   Percentage of Obligated Volume
1
  ***
2
  ***
3
  ***
4
  ***

10



--------------------------------------------------------------------------------



 



The Delivery Plan shall set forth the allocation of the Obligated Volume among
the Delivery Points by Product, which allocation must fall within the then
applicable Product Volume Range. During any Harvest Year Purchaser may, upon
five (5) days’ prior written notice to Seller, re-allocate the Obligated Volume
among the Delivery Points, provided that if, as a result of such re-allocation,
the haul distance from the harvested tract to the new Delivery Point exceeds
***road miles, an appropriate Freight Adjustment shall be made.
     (b) The parties recognize a mutual benefit to produce and accept Product as
consistently as possible with such Delivery Plan. Seller shall use commercially
reasonable efforts to dispatch deliveries on a relatively even flow basis within
each calendar quarter of the Harvest Year. It is understood and agreed that
material deviations to the Delivery Plan may occur due to weather conditions or
other unforeseen events. In such event, quarterly deliveries may be less than
the Delivery Plan’s total applicable quarterly volume by up to *** (the total
percentage of such variance being the “Quarterly Delivery Variance”).
     (c) In the event the Quarterly Delivery Variance during any quarter exceeds
*** of the total volume required to be delivered during such quarter pursuant to
the applicable Delivery Plan, Purchaser may purchase Products or substitutes
therefor (in either case, “Substitute Products") from any third party in
sufficient volumes to equal the Quarterly Delivery Variance at current fair
market prices for the applicable Products. If Purchaser purchases such
Substitute Products, Seller, in lieu of the remedies set forth in Section 9.4,
shall promptly pay Purchaser the difference between the highest price paid by
Purchaser for the corresponding volume of Product at each relevant Delivery
Point for such Substituted Products and the applicable Final Quarterly Price. If
Seller fails or refuses to pay such amount to Purchaser within ten (10) days
after Purchaser’s request therefor, Purchaser shall have the right to offset
such amount against amounts next due and owing to Seller by Purchaser hereunder.
The applicable Obligated Volume shall be reduced by the volume of any Substitute
Products purchased by Purchaser.
     (d) In the event the quarterly deliveries exceed the Delivery Plan’s
applicable quarterly volume by more than ***, any such volume delivered by
Seller in excess of such *** threshold shall be sold at a price agreed upon by
Purchaser and Seller at the time of such delivery, and, unless agreed to by
Purchaser in writing, such excess volume shall not be applied against the
Obligated Volume.
     (e) At the end of any Harvest Year, if there is (i) a negative annual
variance with respect to the Obligated Volume required to be delivered to any
Delivery Point pursuant to the Annual Plan for such Harvest Year, or (ii) a
negative annual variance between (A) the percentage of any particular Product
delivered to a specified Delivery Point and (B) the lower bound of the
applicable Product Volume Range with respect to such Delivery Point, Purchaser
shall have the right either to deduct the amount of such negative annual
variance from the Obligated Volume for the Product or Products causing the
negative annual variance, as the case may be, or to require Seller to deliver
such volume of Product or Products causing the negative annual

11



--------------------------------------------------------------------------------



 



variance, as the case may be, (the "Carryover Volume”), in the first quarter of
the following Harvest Year to such Delivery Point, at a price equal to the lower
of: (x) the lowest Final Quarterly Price for the applicable Product for all
quarters during the previous Harvest Year, or (y) the Final Quarterly Price for
the applicable Product for the calendar quarter in which the Carryover Volume is
delivered. If Seller is required to deliver Carryover Volume as a result of
clause (i) of this Section 5.1(e), Seller may deliver as Carryover Volume any
mix of Products accepted at such Delivery Point provided that the volume of each
Product, when added to the volume of such Product delivered to such Delivery
Point during the year of the negative annual variance, falls within the Product
Volume Range for such Product at such Delivery Point. Any delivery in the
following Harvest Year will first be counted towards meeting the Carryover
Volume requirement. Deliveries during the fourth quarter shall only be applied
against the then current Harvest Year’s delivery requirements. The parties shall
work together in good faith to adjust delivery schedules to accommodate
temporary or unforeseen hardships for either party. Each party shall notify the
other party of any anticipated delays as soon as such delay is anticipated.
     (f) Unless otherwise agreed to in writing by Purchaser, any portion of the
Annual Harvest Volume harvested within the Primary Delivery Zone shall be
delivered to a Mill or such other Delivery Point designated by Purchaser in
accordance herewith, until the Obligated Volume for such Harvest Year has been
fully met. Prior to delivering any Product to a Delivery Point from the
Secondary Delivery Zone with respect to such Delivery Point, Seller must obtain
the written consent of Purchaser, which consent may be withheld in Purchaser’s
sole discretion, unless such delivery was contemplated by the Delivery Plan for
such Harvest Year. Any Product delivered by Seller from within a Secondary
Delivery Zone in accordance with the preceding sentence shall be subject to a
Freight Adjustment.
     (g) Under no circumstances shall Purchaser be required to purchase during
any Harvest Year any Product at any Delivery Point in excess of the upper bound
of the Product Volume Range for such Product at such Delivery Point.
     (h) Subject to Purchaser’s prior written consent, exercisable in
Purchaser’s reasonable discretion, Seller may redirect the delivery of all or a
portion of the Product to be delivered by Seller hereunder to a Delivery Point
other than the Delivery Point required under the applicable Delivery Plan.
     (i) All Product subject to this Agreement shall be delivered to Purchaser
F.O.B. to the designated Delivery Point during the regular business hours of
such Delivery Point. Risk of loss and title to the Product shall pass from
Seller when the Product is unloaded and accepted by Purchaser pursuant to the
terms hereof. All Product delivered hereunder by Seller shall be scaled or
weighed by Purchaser, or its designee, upon delivery at the respective Delivery
Point using privately verified scales, which data shall be recorded by the
scaler (or weigher) on scale or weight tickets and a copy of each ticket shall
be given to Seller or its designated representative. Additional information
reasonably required by the parties from time to time or by state law, including
but not limited to origin by tract location of delivered Product, shall also be
included on the scale ticket or provided in such other format as may be
reasonably requested by Purchaser. Seller shall (i) adhere to Purchaser’s
requirements for delivery as are established from time to time to conform with
changes in law, forestry practices and Purchaser’s operational

12



--------------------------------------------------------------------------------



 



requirements, provided such adjustments are comparable to industry standards and
are similar to those required by Purchaser of its other suppliers and
(ii) comply with all applicable laws, rules and regulations.
     Section 5.2 Force Majeure. Subject to the provisions of this Section 5.2,
neither party shall be liable hereunder, and performance shall be excused, for a
delay in or failure of performance of its obligations hereunder caused by a
Force Majeure event, provided, however, no excuse for performance due to a Force
Majeure delay under this Section 5.2 shall be effective unless the party
experiencing such delay shall have notified the other party of the delay within
ten (10) days of the event giving rise to such delay, unless the failure to
provide this notice has not caused prejudice to the other party, in which event
excuse for performance shall be effective. To the extent performance has been
excused, neither party shall be required to make up performance which has been
excused upon termination or expiration of the Force Majeure event. The parties
shall use commercially reasonable efforts to mitigate the effects of the Force
Majeure event, and if the cause of Force Majeure can be minimized or remedied,
the parties shall use reasonable best efforts to do so promptly.
     (a) Notwithstanding anything herein to the contrary, if, as a result of a
Force Majeure event pursuant to which a delay in Seller’s performance is excused
hereunder, or for any other reason deliveries from Seller are reduced to the
extent Purchaser cannot maintain its scheduled Products inventory at the Mill,
Purchaser shall, upon notice to Seller, have the right to obtain Substitute
Products from sources other than Seller until such time as Seller is again able
to commence the delivery of Product to Purchaser. After Seller gives notice to
Purchaser that it is again able to commence delivery of Product pursuant to the
terms of this Agreement, Purchaser shall notify Seller of any commitments for
Substitute Products that Purchaser has entered into. Purchaser shall not be
required to accept from Seller the amount by which the Products volume was
reduced until such time as Purchaser has accepted delivery of all Substitute
Products contracted by Purchaser, provided that no such contract for Substitute
Products shall be for a term longer than one (1) month without consent of
Seller, which consent shall not be unreasonably withheld, conditioned or
delayed.
     (b) Notwithstanding anything herein to the contrary, if, as a result of a
Force Majeure event pursuant to which Purchaser cannot accept the quantity of
Products provided for herein, Purchaser shall promptly so notify Seller, and
Seller shall thereafter have the right to contract for the sale of any such
Products Purchaser is unable to accept. Upon notice from Purchaser to Seller
that Purchaser is again able to accept such Products, Seller will notify
Purchaser of any commitments for the sale of Products that Seller has entered
into and Seller shall not be required to deliver, or make available, as the case
may be, such Products to Purchaser until Seller has provided all Products
contracted by Seller, provided that no such Agreement shall be entered into for
a term longer than one (1) month without the written consent of Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed. If a Force
Majeure event prevents operation of the Mill or any portion thereof, Purchaser
will use its commercially reasonable efforts, within sixty (60) days of such
event or as soon thereafter as reasonably practicable, to notify Seller of
whether Purchaser intends to continue the operations of the Mill and the
anticipated date such operations will begin. In the event Purchaser has not
reassigned some or all of the Products applicable to the Mill to another
Delivery Point in accordance herewith, then, within six (6) months after the
shutdown of the Mill or portion

13



--------------------------------------------------------------------------------



 



thereof, either Purchaser or Seller may terminate this Agreement with respect to
the portion of the Products that has not been reassigned upon thirty (30) days
written notice.
     Section 5.3 Change Event. If during the Term a Change Event occurs with
respect to any Mill, Purchaser, at its sole election may either (i) redirect the
corresponding Product Reduction to another Delivery Point subject to a Freight
Adjustment as contemplated by Section 5.1(a) hereof, or (ii) upon ninety
(90) days’ prior notice to Seller, terminate its rights under this Agreement
(which termination shall be effective on the later of (x) the occurrence of such
Change Event, or (y) the date ninety (90) days after the delivery of such
notice) with respect to all or a portion of such Product Reduction and Seller
and Purchaser shall be released from all liability under this Agreement with
respect to such Product Reduction and the Obligation Floor shall be
proportionately reduced.
     Section 5.4 Payment. Purchaser shall pay Seller within fifteen (15) days
after the date of delivery of Product to the designated Delivery Point.
ARTICLE VI
TERM
     Section 6.1 Term. Unless this Agreement is earlier terminated pursuant to
Section 6.3 or Article IX hereof, this Agreement shall commence on the Effective
Date and shall expire at midnight on the date which is twelve (12) years after
the Effective Date (said period, as the same may be extended pursuant to
Section 6.2 below, the “Term”).
     Section 6.2 Extension of Term. Upon the expiration of the initial twelve
(12) year Term and upon the expiration of each successive *** period thereafter
(each such successive *** period a “Renewal Period”), unless either party
delivers written notice to the other party, at least *** prior to the expiration
of the initial twelve (12) year Term or the Renewal Period, as the case may be,
of its election not to renew this Agreement, this Agreement shall renew
automatically for an additional Renewal Period.
     Section 6.3 Effect of Termination. Upon the earlier of the expiration of
the Term or the termination of this Agreement pursuant to Article IX, this
Agreement will become null and void and have no further force and effect;
provided, however, that the provisions of Articles IX and X hereof shall survive
the expiration or termination of this Agreement and remain in full force and
effect; provided, further that no termination or expiration of this Agreement
shall relieve either party of any obligation accrued prior to the effective date
of expiration or termination, or of any liability for any breach of this
Agreement by such party prior to the date of such termination.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     Section 7.1 Representations and Warranties of Purchaser. Purchaser
represents and warrants to Seller that the statements contained in this
Section 7.1 are correct and complete as of the Effective Date.

14



--------------------------------------------------------------------------------



 



     (a) Purchaser is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. Purchaser has all
necessary corporate power and authority to (i) conduct its business as it is
presently being conducted, (ii) execute this Agreement and (iii) perform its
obligations and consummate the transactions contemplated hereby. Purchaser is
duly qualified to do business in the States of Texas and Louisiana and the
failure to be qualified to do business in any other jurisdiction would not,
individually or in the aggregate, have a material adverse effect on the
financial condition or results of operations of Purchaser or Purchaser’s ability
to perform its obligations under this Agreement.
     (b) All corporate and other actions or proceedings to be taken by or on the
part of Purchaser to authorize and permit the execution and delivery by
Purchaser of this Agreement, the performance by Purchaser of its obligations
hereunder and to consummate the transactions contemplated hereby have been duly
and properly taken. This Agreement has been duly executed and delivered by
Purchaser. Upon execution by Purchaser of this Agreement, assuming the valid
authorization, execution and delivery by Seller of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of Purchaser
that is enforceable against Purchaser in accordance with its terms.
     (c) The execution and delivery by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby will not
result in a breach or violation of, or default under: (i) any judgment, order,
injunction, decree or ruling of any governmental authority applicable to
Purchaser or any of its assets; (ii) to Purchaser’s knowledge (as defined
below), any applicable statute, law, ordinance, rule or regulation; (iii) the
terms, conditions or provisions of Purchaser’s certificate of incorporation,
bylaws or any standing resolution of its Board of Directors; or (iv) any note or
other evidence of indebtedness, mortgage, deed of trust, indenture, or other
agreement or instrument to which Purchaser is a party or by which Purchaser may
be bound, except for any such breach, violation or default that would not
materially adversely affect the ability of Purchaser to perform its obligations
hereunder.
     (d) There are no approvals, consents, permits or registration requirements
with respect to any applicable governmental authority or any other Person that
are or will be necessary for the valid execution and delivery by the Purchaser
of this Agreement or the performance of its obligations hereunder.
     As used in this Section 7.1, the term “Purchaser’s knowledge” means the
actual knowledge, without inquiry, of Morris Davis or George Vorpahl.
     Section 7.2 Representations and Warranties of Seller. Seller represents and
warrants to Purchaser that the statements contained in this Section 7.2 are
correct and complete as of the Effective Date.
     (a) Seller is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware. Seller has all
necessary power and authority to (i) conduct its business as it is presently
being conducted, (ii) execute this Agreement and (iii) perform its obligations
and consummate the transactions contemplated hereby. Seller is duly qualified to
do business in the States of Texas and Louisiana, and the failure to be
qualified to do

15



--------------------------------------------------------------------------------



 



business in any other jurisdiction would not, individually or in the aggregate,
have a material adverse effect on the financial condition or results of
operations of Seller.
     (b) All actions or proceedings to be taken by or on the part of Seller to
authorize and permit the execution and delivery by Seller of this Agreement, the
performance by Seller of its obligations hereunder and to consummate the
transactions contemplated hereby have been duly and properly taken. This
Agreement has been duly executed and delivered by Seller. Upon execution by
Seller of this Agreement, assuming the valid authorization, execution and
delivery by Purchaser of this Agreement, this Agreement shall constitute a
legal, valid and binding obligation of Seller that is enforceable against Seller
in accordance with its terms.
     (c) The execution and delivery by Seller of this Agreement and the
consummation by Seller of the transactions contemplated hereby will not result
in a breach or violation of, or default under: (i) any judgment, order,
injunction, decree, or ruling of any court or governmental authority applicable
to Seller or any of its assets; (ii) to Seller’s knowledge (as defined below),
any statute, law, ordinance, rule or regulation; (iii) the terms, conditions, or
provisions of Seller’s bylaws, charter, or other documents of governance; or
(iv) any note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any lease or other agreement or instrument to which Seller is a
party or by which Seller may be bound, except for any such breach, violation or
default that would not materially adversely affect the validity or
enforceability of this Agreement or the ability of Seller to perform its
obligation hereunder.
     (d) There are no approvals, consents, permits or registration requirements
with respect to any applicable governmental authority or any other Person that
are or will be necessary for the valid execution and delivery by the Seller of
this Agreement or the performance of its obligations hereunder.
     (e) Seller has good and marketable title to the Products free and clear of
all Liens, except for such Liens that would not otherwise materially adversely
affect Purchaser’s rights in and to the Products delivered, or made available,
to Purchaser pursuant to this Agreement. Seller shall pay, or cause to be paid,
all severance taxes or other levies upon or incident to the production and
delivery of Products hereunder which will or may constitute a Lien thereon or on
any products manufactured therefrom.
     As used in this Section 7.2, the term “Seller’s knowledge” means the actual
knowledge, without inquiry, of Jerry Brodie.
ARTICLE VIII
SELLER’S MANAGEMENT
     Section 8.1 Seller’s Management. Except as expressly provided otherwise in
Section 2.5, Seller will be responsible for the designation, layout and timing
of harvest areas, logging and transportation to the designated Delivery Point,
and all other activities associated with ownership of the Property. Seller
agrees to manage the Property in accordance in all material respects with
applicable state best management practices for forestry and in a manner that
meets the minimum requirements for compliance with SFI Standards, including
providing third party certification of

16



--------------------------------------------------------------------------------



 



same, or such other third party certification program as is approved in writing
from time to time by Purchaser. Seller’s contracts with logging professionals
that produce and deliver Product under this Agreement shall require that they
(i) maintain logger training and continuing education requirements in accordance
with Sustainable Forestry Initiative State Implementation Committee standards,
or such other third party certification organization standards approved in
writing by Purchaser, and (ii) comply with applicable state best management
practices for forestry and all applicable laws, including, without limitation,
any weight restriction laws, ordinances or regulations, and Seller shall use
diligent, good faith efforts to ensure compliance with such requirements.
Following written request by Purchaser, Seller shall collect and provide
Purchaser with tract identification information for all Product delivered in
accordance herewith. Seller shall keep evidence of compliance with the terms of
this Section 8.1 during the Term, which should include copies of education
certificates and any other appropriate evidence of compliance. Seller will act
in good faith and use its commercially reasonable efforts to cause all Products
to meet the applicable Specifications.
ARTICLE IX
DEFAULT AND DISPUTE RESOLUTION
     Section 9.1 Default by Purchaser. The following events shall constitute
events of default by the Purchaser (each a “Purchaser Event of Default”):
     (a) Purchaser fails to pay as and when due any amount payable by it under
this Agreement, and any such failure remains uncured fifteen (15) days after
written notice thereof has been delivered to Purchaser;
     (b) Purchaser fails to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed,
and any such failure remains uncured for thirty (30) days after written notice
thereof has been delivered to Purchaser; or
     (c) Any representation or warranty of Purchaser under this Agreement is
incorrect in any material respect.
If any Purchaser Event of Default occurs and continues fifteen (15) days after
such initial written notice thereof has been given to Purchaser, then Seller
may, by written notice to Purchaser, in addition to Seller’s other remedies
available herein in equity, at law, or otherwise, suspend delivery of Product
otherwise deliverable to Purchaser pursuant to the terms of this Agreement, and
deliver such Product to an alternate third-party purchaser at a price reasonably
consistent with then-existing market conditions (such Product counting toward
the applicable Obligated Volume); provided that Purchaser shall be liable in the
event of such delivery to an alternate purchaser for the difference between the
applicable Quarterly Price for such Product and the price actually paid to
Seller by such alternate third-party purchaser for such Product. If any
Purchaser Event of Default occurs and continues fifteen (15) days after a second
written notice thereof has been given to Purchaser upon or after expiration of
the initial 15-day cure period, then Seller may, by written notice to Purchaser,
in addition to Seller’s other remedies available

17



--------------------------------------------------------------------------------



 



herein, in equity, at law, or otherwise, (i) terminate this Agreement, or
(ii) pursue specific performance of this Agreement.
     Section 9.2 Default by Seller. The following events shall constitute events
of default by the Seller (each a “Seller Event of Default”):
     (a) Seller fails to pay as and when due any amount payable by it under this
Agreement, and any such failure remains uncured fifteen (15) days after written
notice thereof has been delivered to Seller;
     (b) Seller fails to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed,
and any such failure remains uncured thirty (30) days after written notice
thereof has been delivered to Seller;
     (c) Any representation or warranty of Seller under this Agreement is
incorrect in any material respect;
     (d) Seller fails to deliver in any calendar quarter at least ninety percent
(90%) of the applicable quarterly volume in the Delivery Plan; or
     (e) Seller fails to deliver at least ninety percent (90%) of the Obligated
Volume in any Harvest Year.
If any Seller Event of Default occurs and continues fifteen (15) days after such
initial written notice thereof has been given to Seller, then Purchaser may, by
written notice to Seller, in addition to Purchaser’s other remedies available
herein in equity, at law, or otherwise, suspend acceptance of Product otherwise
deliverable to Purchaser pursuant to the terms of this Agreement, and accept
such Product from an alternate third-party supplier at a price reasonably
consistent with then-existing market conditions (such Product counting toward
the applicable Obligated Volume); provided that Seller shall be liable in the
event of such acceptance from an alternate supplier for the difference between
the applicable Quarterly Price for such Product and the price actually paid by
Purchaser to such alternate third-party supplier for such Product. If any Seller
Event of Default occurs and continues fifteen (15) days after a second written
notice thereof has been given to Seller upon or after expiration of the initial
15-day cure period, then Purchaser may, by written notice to Seller, in addition
to Purchaser’s other remedies available herein, in equity, at law, or otherwise,
(i) terminate this Agreement, or (ii) pursue specific performance of this
Agreement.
     Section 9.3 Specific Performance. With respect to Purchaser’s and Seller’s
rights to seek specific performance pursuant to Sections 9.1 and 9.2, each party
acknowledges and agrees that the other party would be damaged irreparably in the
event any of the provisions of this Agreement are not performed in accordance
with their specific terms or otherwise are breached. Accordingly, each of the
parties agrees that the other party shall be entitled to an injunction or
injunctions to prevent breaches of the terms of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy to
which they may be entitled hereunder.

18



--------------------------------------------------------------------------------



 



     Section 9.4 Liquidated Damages. Without limiting the rights and remedies
set forth in Section 9.2 and Section 9.3, in the event of a Seller Event of
Default due to Seller’s failure or inability, for any reason other than Force
Majeure, to timely deliver the specified mix of volumes of Products as required
under this Agreement, then Purchaser may elect, in addition to any other rights
Purchaser may have under Section 9.2 and Section 9.3, to require Seller to pay
to Purchaser, as liquidated damages and not as a penalty, an amount equal to the
difference between any cover price paid by Purchaser and the unpaid price under
this Agreement plus *** of such amount. If Seller fails or refuses to pay such
amount to Purchaser within ten (10) days after Purchaser’s request therefor,
Purchaser shall have the right to offset such amount against amounts next due
and owing to Seller by Purchaser hereunder. In the event of a Seller Event of
Default, each party hereby waives the right to recover incidental, consequential
or punitive damages from the other party hereto.
     Section 9.5 Assignment of Agreement. In the event of a Seller Event of
Default that remains uncured fifteen (15) days after the second written notice
given pursuant to Section 9.2, Seller shall, not later than five (5) days after
receiving a written request from Purchaser, assign to Purchaser all of Seller’s
rights, interests and obligations in and under the Master Stumpage Agreement and
Purchaser shall assume all obligations thereunder from and after the date of
such assignment, provided, however, that Seller shall remain responsible (and
Purchaser shall not be responsible) for any obligations of Seller thereunder
arising prior to such assignment. Notwithstanding the foregoing, Purchaser may,
at Purchaser’s option, elect to pay any outstanding invoices payable by Seller
under the Master Stumpage Agreement, in which event Purchaser shall have
recourse against Seller for any amounts so paid, including, without limitation,
the right to offset any such amounts against amounts payable by Purchaser to
Seller hereunder.
     Section 9.6 Dispute Resolution. In the event of any dispute, claim,
question or disagreement arising from or relating to this Agreement or the
breach thereof, each party shall use its commercially reasonable efforts to
settle the dispute, claim, question or disagreement. To this effect, upon
written notice from either party to the other party requesting that discussions
be initiated (a “Dispute Notice”), Purchaser and Seller shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to the parties. If
Purchaser and Seller do not reach such a solution within a period of fifteen
(15) days after delivery of such Dispute Notice, the parties shall have all
rights and remedies set forth in this Agreement or otherwise available under
applicable law. If the parties mutually agree to arbitrate a dispute, then the
applicable dispute, claim or controversy shall be submitted to resolution in the
following manner:
     (i) Arbitration shall be according to the rules of the AAA (but not
administered by AAA), except as herein modified by the parties or otherwise as
agreed to by the parties.
     (ii) Within ten (10) days of the agreement of the parties to arbitrate,
each party will select an arbitrator, notify the other party of its selection
and submit to the other party and its selected arbitrator its position regarding
such claim, dispute or controversy. Within ten (10) days after such notice, the
respective arbitrators will select a third arbitrator as the chairman of the
panel (the “Panel Chairman”). The arbitrators

19



--------------------------------------------------------------------------------



 



     selected by Purchaser and Seller, together with the Panel Chairman, shall
be, collectively, referred to herein as the “Panel.”
     (iii) All arbitrators on the Panel shall have experience in the business of
producing, procuring and selling forest products in the Southern region of the
United States. Furthermore, the Panel Chairman shall be a forestry professional
with at least ten (10) years of experience in Southern timber harvesting
practices who has not performed any work as an employee or consultant for either
party during the previous five (5) years, unless otherwise agreed upon by
Purchaser and Seller.
     (iv) A majority decision of the Panel and resolution must be reached within
fifteen (15) days after the selection of the Panel Chairman. Decisions of the
panel must be in writing and will be final and binding upon the parties, and
judgment may be entered thereon by any court having jurisdiction.
     (b) Notwithstanding anything to the contrary contained in Section 9.6(a),
above, Seller and Purchaser agree to submit any dispute as to Base Price,
Quarterly Price, Final Quarterly Price, Freight Adjustment or any other dispute
with respect to price (a “Price Dispute”) to binding arbitration to be resolved
by a Panel selected in accordance with the provisions of Section 9.6(a)(ii)
above, which Panel shall act in accordance with the following procedure:

  (i)   Within fifteen (15) days after the selection of the Panel, each party
will submit in writing to the Panel its position with respect to the price or
cost in dispute and any materials such party wishes to submit supporting the use
of the proposed purchase and sale price.     (ii)   Within fifteen (15) days
following the submission of the position of each party, the Panel will choose
one of the two submitted positions (and no other) based upon the Panel’s
determination of the position that better reflects the actual market price or
cost at issue. If only one position is submitted, the Panel will choose such
position.     (iii)   The Panel shall assess the costs of such arbitration and
reasonable attorney fees against the party whose position was not chosen or who
did not submit a position.

During the arbitration proceedings of any Price Dispute, the Price for the
purchase and sale of such Product for the calendar quarter in question shall be
the average of the two submitted prices and Seller shall continue to deliver
Product and Purchaser shall continue to accept Product as otherwise required by
this Agreement. Upon the resolution of such Price Dispute, Purchaser and Seller
agree to adjust the Price for any Product sold by Seller and purchased by
Purchaser during such arbitration proceeding to reflect the Price as determined
by the Panel and promptly reimburse each other accordingly to effect such
adjustment.
     (c) Except as provided in Section 9.6(b), above, each party shall bear its
own cost of presenting its case, and one-half of the cost incurred by the Panel.

20



--------------------------------------------------------------------------------



 



     (d) The parties and the Panel shall treat the proceedings, any resolution
thereof and any related discovery as confidential, except in connection with a
judicial challenge to, or enforcement of, an award and unless otherwise required
by law.
ARTICLE X
INDEMNITY AND INSURANCE
     Section 10.1 Purchaser’s Indemnity. Purchaser shall defend, indemnify and
hold harmless the Seller, its Affiliates and their assignees, subcontractors,
members, shareholders, directors, officers, managers, partners, employees,
agents and consultants (each, a “Seller Indemnitee”), from and against all
claims and causes of action, pending or threatened, of any kind or nature, by
third parties, related to or arising out of any bodily injury to, or death of,
any Person, or any physical damage to tangible property, resulting from, or
attributable to, Purchaser’s breach of this Agreement or the negligent or
intentional wrongful acts or omissions of Purchaser, its Affiliates or any of
their employees, agents or contractors; except to the extent such injury or
damage also results in part from the negligent or intentionally wrongful act or
omission of any Seller Indemnitee. Notwithstanding anything herein to the
contrary, Purchaser shall indemnify any Seller Indemnitee for any incidental,
consequential or punitive damages that such Seller Indemnitee is required to pay
to any third party as a result of such breach, act or omission of Purchaser, its
Affiliates or any of their employees, agents or contractors.
     Section 10.2 Seller’s Indemnity. Seller shall defend, indemnify and hold
harmless the Purchaser, its Affiliates and their assignees, subcontractors,
members, shareholders, directors, officers, managers, partners, employees,
agents and consultants (each, a “Purchaser Indemnitee”), from and against all
claims and causes of action, pending or threatened, of any kind or nature, by
third parties, related to or arising out of any bodily injury to, or death of,
any Person, or any physical damage to tangible property, resulting from, or
attributable to, Seller’s breach of this Agreement or the negligent or
intentional wrongful acts or omissions of Seller, its Affiliates or any of their
employees, agents or contractors; except to the extent such injury or damage
also results in part from the negligent or intentionally wrongful act or
omission of any Purchaser Indemnitee. Notwithstanding anything herein to the
contrary, Seller shall indemnify any Purchaser Indemnitee for any incidental,
consequential or punitive damages that such Purchaser Indemnitee is required to
pay to any third party as a result of such breach, act or omission of Seller,
its Affiliates or any of their employees, agents or contractors.
     Section 10.3 Insurance. Each party, and any contractors engaged by or on
behalf of such party, will keep in effect during the Term, at its sole expense,
the following insurance coverages:
     (a) Comprehensive general liability insurance with limits not less than
$2,000,000 for bodily injury to one person, $2,000,000 for bodily injury to any
group of persons as a result of one occurrence, and $2,000,000 for property
damage; provided, however each party’s contractors’ policies shall provide
coverage for general liability with limits not less than $1,000,000 per
occurrence bodily injury liability and property damage liability combined and
$1,000,000 in the aggregate;

21



--------------------------------------------------------------------------------



 



     (b) Commercial Auto Liability insurance with limits not less than
$1,000,000 combined single limits insuring “Any Auto” or “All Owned Autos,”
“Hired Autos” and “Non-owned Autos;”
     (c) Employer’s Liability Insurance with limits not less than the following:

  (i)   Each accident — $100,000,     (ii)   Disease (policy) — $500,000, and  
  (iii)   Disease (each employee) — $100,000; and

     (d) Worker’s compensation insurance, covering all employees, including
owners, partners and executive officers, with limits no less than the statutory
limits of the state where the work is being performed. Each party’s worker’s
compensation policy shall be endorsed to waive all rights of subrogation against
the other party and all subsidiaries thereof where permitted by law, and
policies shall include excess and stop-gap worker’s compensation coverage for
all contractors and subcontractors of the insured party.
     Such policies will name the other party as an additional insured by
endorsements to the policies, as if the additional insureds were the named
insured, without restrictions. Each party shall provide the other party with
Certificates of Insurance throughout the term of this Agreement, as requested.
     Notwithstanding the provisions of Article IX, Purchaser shall have the
right to withhold any and all payments for Products or services provided
hereunder if Seller does not procure insurance coverage, allows coverage
required hereunder to lapse or be cancelled, or does not provide evidence of
required insurance in accordance herewith.
     Either party may, at such party’s option and upon no less than ninety
(90) days advance written notice to the other party, amend the coverages and
policy limits set forth in this Section 10.3 without the consent of the other
party, provided that such new coverages and policy limits shall be substantially
similar to the coverage requirements imposed generally in the commercial
forestry industry in the Southern region of the United States.
     Section 10.4 Notice of Claim. Purchaser and Seller shall immediately give
the other party written notice of any alleged claim by a third party arising out
of this Agreement or the actions or activities contemplated by this Agreement.
ARTICLE XI
ASSIGNMENT AND TRANSFERS
     Section 11.1 Seller’s Assignment Rights. Any proposed assignment by Seller
of its rights and obligations under this Agreement that is subject to
Sections 3.3(b) and 3.3(c) of the Support Agreement shall be governed by such
provisions. Otherwise, Seller may assign its rights and obligations under this
Agreement only to an assignee with the financial and

22



--------------------------------------------------------------------------------



 



operational capability to fulfill the obligations of Seller hereunder and
otherwise satisfactory to Purchaser as determined in its reasonable discretion.
     Section 11.2 Purchaser’s Assignment Rights. Purchaser shall have the right
to assign its rights and obligations under this Agreement, in whole or in part,
without the prior consent of Seller.
ARTICLE XII
AUDIT RIGHTS
     Section 12.1 Audit Rights. Either party shall have the right to audit the
other party’s compliance with the terms of this Agreement, including the terms
of Articles 2, 3, 4 and 5 by notifying the party to be audited of the requesting
party’s exercise of such right within six (6) months after the end of the
Harvest Year for which the requesting party intends to exercise such right. The
audited party shall provide the requesting party or its representative with
access during normal business hours to all records and other information
necessary to complete such audit as are commercially reasonable. Furthermore,
the requesting party shall have the right to access the Property or the Mill, as
the case may be, and to inspect any and all deliveries of Product for purposes
of monitoring the performance of the audited party’s obligations pursuant to the
terms herein, including the right to audit. All nonpublic information acquired
in the course of either party’s exercise of the audit rights provided for by
this Section 12.1 shall be subject to the provisions of Section 14.4.
ARTICLE XIII
NOTICES
     Section 13.1 Notices. All notices required or permitted to be given
hereunder shall be in writing, signed by the party giving such notice or its
legal counsel, and shall be deemed to be delivered, whether or not actually
received, (i) when personally delivered by commercial courier service or other
messenger; (ii) three (3) days after being deposited with the United States
Postal Service with postage paid for certified delivery with return receipt
requested; (iii) when sent by next day business commercial service delivery, or
(iv) when transmitted by e-mail evidenced by a confirmatory response e-mail or
by facsimile evidenced by a confirmed receipt, with a copy sent by any of the
means permitted by clauses (i), (ii) or (iii) above on the same day the e-mail
or facsimile transmission is sent by the party giving such notice. For purposes
of notice, the addresses of the parties are as follows:

         
 
  Purchaser:   TIN Inc.
 
      303 South Temple Drive
 
      Diboll, Texas 75941
 
      Attention: Group Vice President
 
                       Building Products
 
      Facsimile: (936) 829-1248

23



--------------------------------------------------------------------------------



 



         
 
    E-mail: JackSweeny@templeinland.com
 
       
 
  Copy to:   Temple-Inland Inc.
 
      1300 S. Mopac Expressway
 
      Austin, Texas 78746
 
      Attention: General Counsel
 
      Facsimile: (512) 434-8051
 
      E-mail: GeorgeVorpahl@templeinland.com
 
       
 
  Seller:   CPT LogCo, LLC
 
      c/o The Campbell Group
 
      1 SW Columbia, Suite 1700
 
      Portland, Oregon 97258
 
      Attention: Jerry Brodie
 
      Facsimile: (503) 275-9667
 
      E-mail: JBrodie@campbellgroup.com
 
       
 
  Copy to:   Schwabe, Williamson & Wyatt
 
      1211 SW Fifth Avenue, Suite 1800
 
      Portland, Oregon 97204
 
      Attention: Kirk Johansen
 
      Facsimile: (503) 796-2900
 
      E-mail: kjohansen@schwabe.com

or to such other address or addresses as any party may from time to time, upon
five (5) business days’ advance written notice to the other party, designate as
to itself.
ARTICLE XIV
MISCELLANEOUS
     Section 14.1 Amendments. No amendment or waiver of any provision of this
Agreement will in any event be effective unless the same shall be in writing and
signed by both parties. This Agreement constitutes the full and complete
understanding of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings, both
oral and written, between the parties with respect thereto.
     Section 14.2 Recording of Agreement. Seller and Purchaser shall cause to be
recorded a Memorandum of Agreement against the Property at the appropriate
public records office(s) in the jurisdiction(s) in which the Property is located
giving notice of the rights of Purchaser under this Agreement. Purchaser agrees
to execute and deliver, within thirty (30) days following Seller’s request
therefor, appropriate recordable documents reasonably necessary to evidence the
release of any portion of the Property that is conveyed or otherwise transferred
by Seller pursuant to the terms of this Agreement, and Purchaser consents to the
recording of such documents in the appropriate public records office.

24



--------------------------------------------------------------------------------



 



     Section 14.3 Compliance with Laws. Each party agrees that its performance
of this Agreement shall comply with all applicable federal, state and local
laws, rules and regulations, including, without limitation, all Environmental
Laws, and that each party shall obtain and maintain in effect all necessary
licenses and permits incident to its operations in the performance of this
Agreement.
     Section 14.4 Confidentiality. To the fullest extent permitted under
applicable law, the parties hereto shall keep the nonpublic terms, conditions
and provisions of this Agreement confidential; provided, however, the parties
may release information as required by applicable law, and to their respective
lenders, partners, employees, consultants and contractors so long as any such
party is made aware of the provisions of this Section 14.4.
     Section 14.5 Estoppel Certificates. Both parties agree that within twenty
(20) days of the other party’s request for the same, the providing party shall
deliver to the requesting party an estoppel certificate in form reasonably
satisfactory to the requesting party setting forth (to the extent the providing
party may truthfully certify to the same), among other things, that this
Agreement is in full force and effect, that, to its knowledge, no breach exists
on behalf of the requesting party hereunder, and the portion of the Obligated
Volume harvested by Purchaser as of such date.
     Section 14.6 No Waiver; Remedies.No failure on the part of either party to
exercise, and no delay in exercising, any right under this Agreement will
operate as a waiver thereof; nor will any single or partial exercise of any
right under this Agreement preclude any other or further exercise thereof or the
exercise of any other right.
     Section 14.7 Accounting Terms. All accounting terms not specifically
defined herein will be construed in accordance with United States generally
accepted accounting principles consistently applied, except as otherwise stated
herein.
     Section 14.8 Binding Effect; Governing Law. This Agreement will be binding
upon and inure to the benefit of Purchaser and Seller and their respective
successors and permitted assigns. This Agreement will be governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to the conflicts of law principles thereof.
     Section 14.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties may execute this Agreement by signing any
such counterpart.
     Section 14.10 Time of the Essence. Time is of the essence of this
Agreement.
     Section 14.11 Incorporation of Exhibits and Schedules. All exhibits and
schedules referred to in this Agreement are hereby incorporated herein by this
reference.
     Section 14.12 Interest. At the election of the payee, any amount not paid
when due hereunder, and which remains unpaid for a period of fifteen (15) days
or more after written notice of such non-payment to the Person obligated to make
such payment, will bear interest at the rate of five percent (5%) above the
prime rate, as published in the “Money Rates” table of the Wall Street Journal
from time to time, whichever is greater, from the date due until paid;

25



--------------------------------------------------------------------------------



 



provided, that in no event shall the interest rate exceed the maximum lawful
rate allowed under applicable law.
     Section 14.13 Further Assurances. Seller and Purchaser further covenant to
cooperate with one another in all reasonable respects necessary to consummate
and give effect to the transactions contemplated by this Agreement (including
executing and delivering such instruments or other writings as the other party
may reasonably request), and each will take all reasonable actions within its
authority to secure cooperation of any necessary third parties.
     Section 14.14 Most Favored Status. During the Term, each party to this
Agreement shall treat the other on the most favorable basis compared to its
other suppliers or purchasers with respect to its sales, purchases and
deliveries hereunder or any other matters in the customary operation of its
business. Without limiting the generality of the foregoing sentence, during the
occurrence of adverse weather conditions or an adverse change in the market that
do not amount to a Force Majeure event, (a) Purchaser shall not, to the extent
commercially practicable, reduce the volume of Product required to be purchased
under this Agreement until such time as Purchaser has ceased acceptance of
delivery of similar wood products purchased from other suppliers that are not
Affiliates of Seller and (b) Seller shall, to the extent commercially
practicable, deliver all Product harvested from the Property to Purchaser, and
to no other Person, until such time as the volume requirements for the
applicable Delivery Plan have been met.
     Section 14.15 Attorney’s Fees. Except as expressly provided otherwise in
Section 9.6, if arbitration, mediation, litigation or any other proceeding of
any nature whatsoever (including any proceeding under the U.S. Bankruptcy Code)
is instituted or appealed in connection with any controversy arising out of this
Agreement or to interpret or enforce any rights, the prevailing party shall be
entitled to recover its attorneys’, paralegals’, accountants’, and other
experts’ fees and all other fees, costs, and expenses actually incurred, as
determined to be reasonable by the arbitrator(s) or court(s), in addition to all
other amounts provided by law. The prevailing party will be deemed to be the
party to have won on the issues with the greatest value as determined by the
court(s) or arbitrator(s).
     Section 14.16 Severability. Whenever possible, each provision in this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
     Section 14.17 Captions and Headings. The captions and headings used in this
Agreement are for convenience and reference only and do not constitute a part of
this Agreement and shall not be deemed to limit, characterize or in any way
affect any provision of this Agreement, and all provisions of this Agreement
shall be enforced and construed as if no caption or heading had been used in
this Agreement.
     Section 14.18 Construction. The parties agree that “including” and other
words or phrases of inclusion, if any, shall not be construed as terms of
limitation, so that references to “included” matters shall be regarded as
nonexclusive, non-characterizing illustrations and equivalent to the terms
“including, but not limited to,” and “including, without limitation.” Each

26



--------------------------------------------------------------------------------



 



party acknowledges that it has had the opportunity to be advised and represented
by counsel in the negotiation, execution and delivery of this Agreement and
accordingly agrees that if any ambiguity exists with respect to any provision of
this Agreement, such provision shall not be construed against any party solely
because such party or its representatives were the drafters of any such
provision.
     Section 14.19 Relationship. The only relationship between Seller and
Purchaser shall be that of vendor and purchaser of the Product to be cut and
removed from the Property, and neither party shall in any respect be deemed to
be or represent itself to be an agent of the other party. Furthermore, no
relationship of employer-employee or master and servant is intended, nor shall
it be construed, to exist between the parties, or between any party and any
servant, agent, employee and/or supplier of any other party, by reason of this
Agreement. Each party shall select and pay its own servants, agents, employees
and/or suppliers and neither party nor its servants, agents, employees, or
suppliers shall be subject to any orders, supervision or control of the other
party.
     Section 14.20 Integration. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter contained herein.
     Section 14.21 Uniform Commercial Code. This Agreement is subject to
Section 1.304 of the Business and Commerce Code of Texas.
[Signature Pages Follow]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, sealed and delivered by their respective officers thereunto duly
authorized, as of the date first above written.

              PURCHASER
 
            TIN INC., a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Seller Signature Page Follows]

28



--------------------------------------------------------------------------------



 



                  SELLER:    
 
                CPT LOGCO, LLC, a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Name:   Stanley G. Renecker    
 
  Title:   Authorized Signatory    

29



--------------------------------------------------------------------------------



 



SCHEDULE 1
SPECIFICATIONS
TEMPLE-INLAND
BUNA LUMBER OPERATION
PURCHASED DELIVERED MEDIUM TREE LENGTH LOG SPECIFICATIONS (PSTM)
June 22, 2007

1)   Length: ***   2)   Butt Size: ***   3)   Top Size: ***   4)   Minimum Age:
All stems must be ***   5)   Knots: ***   6)   Redheart: ***   7)   Catface/
cronartium: ***   8)   Crook/fork: ***   9)   Sweep: ***   10)   Butt
spur/slant: ***   11)   Foreign material: ***   12)   Dead log/ bug log: ***  
13)   Charred/ Burned logs: ***   14)   General Quality: ***   15)   Culling:
***   16)   Receiving: ***

Schedule 1



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
BUNA LUMBER OPERATION
PURCHASED DELIVERED SMALL TREE LENGTH LOG SPECIFICATIONS (PSTS)
June 22, 2007

1)   Composition: ***   2)   Length: ***   3)   Butt Size: ***   4)   Top Size:
***.   5)   Minimum Age: All stems must be ***   6)   Knots: ***   7)  
Redheart: ***   8)   Catface/cronartium: ***   9)   Crook/fork: ***   10)  
Sweep: ***   11)   Butt spur/Slant: ***   12)   Foreign Material: ***   13)  
Dead log/ bug log: ***   14)   Charred/Burned logs: ***   15)   General Quality:
***   16)   Culling: ***   17)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
BUNA LUMBER OPERATION
PURCHASED DELIVERED LARGE TREE LENGTH LOG SPECIFICATIONS (PSTL)
June 22, 2007

1)   Length: ***   2)   Butt Size: ***   3)   Top Size: ***   4)   Minimum Age:
All stems must be ***   5)   Knots: ***   6)   Redheart: ***   7)  
Catface/cronartium: ***   8)   Crook/fork: ***   9)   Sweep: ***   10)   Butt
spur/slant: ***   11)   Foreign material: ***   12)   Dead log/bug log: ***  
13)   Charred/Burned logs: ***   14)   General Quality: ***   15)   Culling: ***
  16)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
DIBOLL LUMBER OPERATION
PURCHASED DELIVERED MEDIUM TREE LENGTH LOG SPECIFICATIONS (PSTM)
June 22, 2007

1)   Length: ***   2)   Butt Size: ***   3)   Top Size: ***   4)   Minimum Age:
All stems must be ***   5)   Knots: ***   6)   Redheart: ***   7)  
Catface/cronartium: ***   8)   Crook/fork: ***   9)   Sweep: ***   10)   Butt
spur/slant: ***   11)   Foreign material: ***   12)   Dead log/ bug log: ***  
13)   Charred/ Burned logs: ***   14)   General Quality: ***   15)   Culling:
***   16)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
DIBOLL LUMBER OPERATION
PURCHASED DELIVERED SMALL TREE LENGTH LOG SPECIFICATIONS (PSTS)
June 22, 2007

1)   Composition: ***   2)   Length: ***   3)   Butt Size: ***   4)   Top Size:
***   5)   Minimum Age: All stems must be ***   6)   Knots: ***   7)   Redheart:
***   8)   Catface/cronartium: ***   9)   Crook/fork: ***   10)   Sweep: ***  
11)   Butt spur/slant: ***   12)   Foreign material: ***   13)   Dead log/ bug
log: ***   14)   Charred/Burned logs: ***   15)   General Quality: ***   16)  
Culling: ***   17)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE — INLAND
PINELAND SAWMILL AND STUDMILL
PURCHASE DELIVERED CHIP-N-SAW SPECIFICATIONS (PSCS)
June 22, 2007

1)   Length: ***   2)   Butt size: ***   3)   Top size: ***   4)   Minimum Age:
All stems must be ***   5)   Knots: ***.   6)   Redheart: ***   7)   Catface/
cronartium: ***   8)   Crook/fork: ***   9)   Sweep: ***   10)   Butt spur/
slant: ***   11)   Foreign material: ***   12)   Dead log/ bug log: ***   13)  
Charred/ Burned Logs: ***   14)   General Quality: ***   15)   Culling: ***  
16)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
PINELAND LUMBER OPERATION
PURCHASED DELIVERED MEDIUM TREE LENGTH LOG SPECIFICATIONS (PSTM)
June 22, 2007

1)   Length: ***   2)   Butt Size: ***   3)   Top Size: ***   4)   Minimum Age:
All stems must be ***   5)   Knots: ***   6)   Redheart: ***   7)   Catface/
cronartium: ***   8)   Crook/fork: ***   9)   Sweep: ***   10)   Butt
spur/slant: ***   11)   Foreign material: ***   12)   Dead log/ bug log: ***  
13)   Charred/ Burned logs: ***   14)   General Quality: ***   15)   Culling:
***   16)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
PINELAND SAWMILL
PURCHASED DELIVERED SMALL TREE LENGTH LOG SPECIFICATIONS (PSTS)
June 22, 2007

1)   Composition: ***   2)   Length: ***   3)   Butt Size: ***   4)   Top Size:
***   5)   Minimum Age: All stems must be ***   6)   Knots: ***   7)   Redheart:
***   8)   Catface/cronartium: ***   9)   Crook/fork: ***   10)   Sweep: ***  
11)   Butt spur/slant: ***   12)   Foreign Material: ***   13)   Dead log/ bug
log: ***   14)   Charred/Burned logs: ***   15)   General Quality: ***   16)  
Culling: ***   17)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
SWLA LUMBER OPERATION
PURCHASED DELIVERED LARGE TREE LENGTH LOG SPECIFICATIONS (PSTL)
June 22, 2007

1)   Length: ***   2)   Butt Size: ***   3)   Top Size: ***   4)   Minimum Age:
All stems must be ***   5)   Knots: ***   6)   Redheart: ***   7)  
Catface/cronartium: ***   8)   Crook/fork: ***   9)   Sweep: ***   10)   Butt
spur/slant: ***   11)   Foreign material: ***   12)   Dead log/bug log: ***  
13)   Charred/Burned logs: ***   14)   General Quality: ***   15)   Culling: ***
  16)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
SWLA LUMBER OPERATION
PURCHASED DELIVERED MEDIUM TREE LENGTH LOG SPECIFICATIONS (PSTM)
June 22, 2007

1)   Length: ***   2)   Butt Size: ***   3)   Top Size: ***   4)   Minimum Age:
All stems must be ***   5)   Knots: ***   6)   Redheart: ***   7)   Catface/
cronartium: ***   8)   Crook/fork: ***   9)   Sweep: ***   10)   Butt
spur/slant: ***   11)   Foreign material: ***   12)   Dead log/ bug log: ***  
13)   Charred/ Burned logs: ***   14)   General Quality: ***   15)   Culling:
***   16)   Receiving: ***

 



--------------------------------------------------------------------------------



 



TEMPLE-INLAND
SWLA LUMBER OPERATION
PURCHASED DELIVERED SMALL TREE LENGTH LOG SPECIFICATIONS (PSTS)
June 22, 2007

1)   Composition: ***   2)   Length: ***   3)   Butt Size: ***   4)   Top Size:
***   5)   Minimum Age: All stems must be ***   6)   Knots: ***   7)   Redheart:
***   8)   Catface/cronartium: ***   9)   Crook/fork: ***   10)   Sweep: ***  
11)   Butt spur/slant: ***   12)   Foreign material: ***   13)   Dead log/ bug
log: ***   14)   Charred/Burned logs: ***   15)   General Quality: ***   16)  
Culling: ***   17)   Receiving: ***

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
2008 ANNUAL PLAN

                      Compstand   Est. Year   County   Technique   Harvest Acres
  Total PP ***   ***   ***   ***   ***   ***

Schedule 2



--------------------------------------------------------------------------------



 



SCHEDULE 3
2008 FORECAST PLAN
2009 Pine Sawtimber Forecast

                  Product   Tons    
BUNA AREA
  Sum of PSCS ***     * **
 
  Sum of PSCS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSMP     * **          
 
        * **
 
           
DIBOLL AREA
  Sum of PSCS ***     * **
 
  Sum of PSCS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSMP     * **          
 
        * **
 
           
PINELAND AREA
  Sum of PSCS ***     * **
 
  Sum of PSCS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSMP     * **          
 
        * **
 
           
DEQUINCY AREA
  Sum of PSCS ***     * **
 
  Sum of PSCS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSMP     * **          
 
        * **

Schedule 3



--------------------------------------------------------------------------------



 



                  Product   Tons  
 
  Sum of PSCS ***     * **
 
  Sum of PSCS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTS ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTM ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSTL ***     * **
 
  Sum of PSMP     * **          
 
  Total     * **
 
            2010 Pine Sawtimber Forecast

 
           
 
  Sum of PSCS     * **
 
  Sum of PSTS     * **
 
  Sum of PSTM     * **
 
  Sum of PSTL     * **
 
  Sum of PSMP     * **          
 
  Total     * **
 
  ***        

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
ANNUAL MINIMUM VOLUMES AND ANNUAL OBLIGATION FLOORS

                                                                               
    Annual Minimum Volumes       Annual Obligation Floors       Minimum Annual
PST                             Harvest Plan (000 Tons)               (000 Tons)
        Year   NTX     STX     LA     CONS     TOTAL       NTX     STX     LA  
  CONS     TOTAL  
2008
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2009
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2010
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2011
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2012
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2013
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2014
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2015
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2016
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2017
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2018
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   
2019
    ***        ***        ***        ***        ***          ***        ***     
  ***        ***        ***   

Schedule 4



--------------------------------------------------------------------------------



 



SCHEDULE 5
FREIGHT ADJUSTMENT
DEFINITIONS
 

     
A
  Base Haul Rate
 
  $*** per loaded ton-mi as the base $  per loaded ton-mile trucking Cost
B
  Benchmark Fuel Price
 
  $*** per gallon as the base $  per gallon retail on-highway diesel price
C
  Current Fuel Price
 
  Based on ***
D
  ***
E
  ***
F
  Rate Adjustment Factor
 
  ***
G
  Current Haul Rate
 
  ***

HAUL RATE FUEL ADJUSTMENT

                          Calculation A  
Base Haul Rate
  $***     B  
Benchmark Fuel Price
  $***     C  
Current Fuel Price
  $***     D  
***
  ***   *** E  
***
  ***     F  
Rate Adjustment Factor
  ***   *** G  
Current Haul Rate
  $***   ***

Schedule 5



--------------------------------------------------------------------------------



 



SCHEDULE 6
INITIAL PRICE

                                      PSCS   PSTS   PSTM   PSTL
Northern Chipmill & Wdyd
          $ * **   $ * **        
Buna
          $ * **   $ * **   $ * **
Diboll
          $ * **   $ * **        
DeQuincy
          $ * **   $ * **   $ * **
Pineland Lumber
          $ * **   $ * **        
Pineland Studmill
  $ * **                        
Silsbee Wdyd
          $ * **   $ * **   $ * **

Note: ***
PSTL Pricing Calculation

                              3rd                     Quarter             3rd  
    PD             Quarter   Mill   Volume     Volume %     PD Price    
DeQuincy
    * **     * **%   $ * **
Buna
    * **     * **%   $ * **
 
                   
 
                            3-Year *** Adjustment Factor
    * **     Quarterly Price
  $ * **

Schedule 6



--------------------------------------------------------------------------------



 



SCHEDULE 7
PRODUCT VOLUME RANGE

                                                      Minimum/Maximum Percentage
of Delivery Volume       By Product and Location                                
      Medium                                       Sawtimber/Large      
Chip-n-Saw     Small Sawtimber     Sawtimber   Location   Minimum   Maximum  
Minimum   Maximum   Minimum   Maximum
Buna Lumber &
    * **%     * **%     * **%     * **%     * **%     * **%
Silsbee Woodyard
                                               
 
                                               
DeQuincy Lumber
    * **%     * **%     * **%     * **%     * **%     * **%                    
                Medium Sawtimber

Diboll Lumber &
    * **%     * **%     * **%     * **%     * **%     * **%
Northern Woodyard
                                               
 
                                               
Pineland Lumber
    * **%     * **%     * **%     * **%     * **%     * **%
 
                                               
Pineland Studmill
    * **%     * **%     * **%     * **%     * **%     * **%

Schedule 7



--------------------------------------------------------------------------------



 



SCHEDULE 8
DISTINCTIVE SITES

              SITE   ACRES   DESCRIPTION   LOCATION
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***

Schedule 8



--------------------------------------------------------------------------------



 



SCHEDULE 9
BIOMASS HARVEST LOCATIONS
***

Schedule 9



--------------------------------------------------------------------------------



 



SCHEDULE 10
OBLIGATED VOLUME PRODUCTS AND DELIVERY POINTS FOR 2007 AND 2008
PST
Obligated Volume 2007

                  Sawtimber   PSCS   PSTS   PSTM/PSTL   Total
Buna
  ***   ***   ***   ***
Dequincy
  ***   ***   ***   ***
Diboll
  ***   ***   ***   ***
Pineland Lumber
  ***   ***   ***   ***
Pineland Studmill
  ***   ***   ***   ***
 
               
 
          Total   ***
 
          See Note (1)    

Obligated Volume 2008

                  Sawtimber   PSCS   PSTS   PSTM/PSTL   Total
Buna
  ***   ***   ***   ***
Silsbee Woodyard
  ***   ***   ***   ***
Dequincy
  ***   ***   ***   ***
Diboll
  ***   ***   ***   ***
Northern Woodyard
  ***   ***   ***   ***
Pineland Lumber
  ***   ***   ***   ***
Pineland Studmill
  ***   ***   ***   ***
 
               
 
          Total   ***
 
          See Note (2&3)    

Note (1): ***
Note (2): ***
Note (3): ***

Schedule 10



--------------------------------------------------------------------------------



 



Additional Volume 2007

                  Sawtimber   PSCS   PSTS   PSTM/PSTL   Total
Buna
  ***   ***   ***   ***
Dequincy
  ***   ***   ***   ***
Diboll
  ***   ***   ***   ***
Pineland Lumber
  ***   ***   ***   ***
Pineland Studmill
  ***   ***   ***   ***
 
               
 
          Total   ***
 
          See Note (4)    

Note (4): ***

Schedule 10



--------------------------------------------------------------------------------



 



SCHEDULE 11
PRICING EXAMPLE
     PINE SAWTIMBER DELIVERED PRICING TIMETABLE AND PRICE CALCULATION

•   Pricing process timetable is outlined below:       — ***   •   Example
pricing calculation:       — ***

Schedule 11



--------------------------------------------------------------------------------



 



Exhibit A
Description of Property
***
CONSERVATION BLOCK
***





--------------------------------------------------------------------------------



 



Exhibit B
Form of Support Agreement
[see attached]





--------------------------------------------------------------------------------



 



SAWTIMBER SUPPORT AGREEMENT
***